69 N.Y.2d 850 (1987)
The People of the State of New York, Respondent,
v.
John Harris, Appellant.
Court of Appeals of the State of New York.
Argued February 11, 1987.
Decided March 19, 1987.
Malvina Nathanson for appellant.
Elizabeth Holtzman, District Attorney (Lisa Margaret Smith and Barbara D. Underwood of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge ALEXANDER.
Order affirmed for reasons stated in the memorandum at the Appellate Division (118 AD2d 583).